Citation Nr: 1422955	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-13 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.  In November 2013, the Board received a Veterans Health Administration (VHA) medical advisory opinion in this matter.  In December 2013, the Board sought clarification of the opinion.  The Veteran was provided a copy of the response and afforded opportunity to respond.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological evaluation in December 2007.  The opinion offered then was considered inadequate.  Consequently, the Bought sought a VHA medical advisory opinion in this matter.  The resulting opinion received was also determined to be inadequate, and the Board sought clarification.  The Veteran was provided a copy of the clarification in January 2014, and has had opportunity to respond.  The Board finds that the medical opinion evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

At the March 2013 Travel Board hearing the undersigned identified the issue on appeal and noted what remained needed to substantiate the claim.  The Veteran was advised that VA would arrange for a nexus opinion if such was deemed necessary.  As if noted above, thereafter the Board arranged for such development.  The Board finds that the conduct of the hearing was compliant with the mandates of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD-214 reflects that he served in the Air Force as an aircraft maintenance specialist.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss.  

The Board notes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On May 1967 service entrance physical examination, audiometry revealed puretone thresholds, in decibels, were:




HERTZ


1000
2000
3000
4000
RIGHT
-5 (5)
-10 (0)
X
25 (30)
LEFT
-10
(0)
X
25 (30)

On September 1967 service audiometry, puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
-5 (5)
-5 (5)
10 (20)
25 (30)
LEFT
-10 (0)
-10 (0)
5 (15)
30 (35)

On June 1971 service separation examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
15
15
LEFT
0
0
0
15

In a service separation report of medical history, the Veteran specifically denied ear trouble or hearing loss.

A March 2003 VA treatment record notes a complaint of trouble hearing.

On December 2007 VA audiological evaluation, it was noted that the Veteran had worked in aircraft maintenance as a crew chief and worked on the flight line.  Postservice, he worked in a coal mine for approximately three years and was a professional sign painter thereafter.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
70
LEFT
15
20
65
70
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left.  The examiner opined that the Veteran had normal hearing sensitivity at the time of his discharge from service, and therefore, his current hearing loss is not the result of military noise exposure.

In December 2008, the Veteran submitted a private hearing evaluation report with an opinion that his bilateral hearing loss is a "result of a major noise exposure traceable to his military service."

The Board found both the December 2007 VA and December 2008 private opinions inadequate for rating purposes and sought a VHA medical advisory opinion in this matter.  In November 2013 a VA consulting audiologist who reviewed the record opined that the Veteran's hearing loss is "less likely as not" due to service-related noise exposure.  She explained that although the Veteran's military occupational specialty carries a probability of noise exposure, his hearing was within normal limits at the time of discharge.  The Board found the rationale provided inadequate and sought clarification. 

In a January 2014 response, the consulting audiologist clarified her opinion.  She opined that it is less likely as not that the Veteran's hearing loss is due to service-related noise exposure because there is no objective evidence of a noise injury (hearing loss or significant threshold changes greater than normal measurement variability).  She cited to an Institute of Medicine (IOM) study which found there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She noted that the IOM panel concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  She stated that based on the audiograms of record, there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure therein.  She identified etiological factors considered more likely, noting that the most common causes of hearing loss after military service are occupational noise exposure and aging.  She stated that the fact that a Veteran has disabling hearing loss does not establish a causal relationship to military service unless there is reasonable evidence of an event or disease in service that caused the hearing loss.  She noted that the objective evidence shows conclusively that there was no hearing loss or positive threshold changes during military service and that therefore, the hearing loss cannot be related to noise exposure or any other service-related cause.  

The consulting audiologist also explained that while the Veteran has service connected tinnitus, such can be disassociated from his hearing loss.  She again noted that there was no objective evidence of noise injury, and that there is no reasonable or scientific basis on which to conclude that the tinnitus was associated with such injuries.  She stated that in the absence of an objectively verifiable noise injury, the association between tinnitus and noise exposure is speculative.  She noted that tinnitus is most often associated with hearing loss and that the current tinnitus could very likely be associated with hearing loss that developed after military service.  She again stated that the current hearing loss can be shown to not be related to military service.  She concluded that there are many possibilities, but in the absence of direct evidence of such [medical or psychological] conditions, attributing an etiology for the tinnitus is speculative.

In February 2014, the Veteran submitted argument disagreeing with the January 2014 opinion.  He reiterated that the evidence shows that his hearing loss is related to his military service, and specifically that his in-service audiograms show positive threshold shifts.  Along with this statement, he submitted medical literature (with a waiver of initial AOJ review) discussing standard threshold shifts in audiology and an article about a study involving mice, in which results suggested that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing."

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Given his military occupation of aircraft maintenance, it may also reasonably be found that he was exposed to excessive levels of noise in service.  What he still must show to establish service connection for bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.

As the Veteran's STRs, including his service entrance and service separation examination reports, are silent for any complaints, findings, or treatment related to hearing loss, service connection for bilateral hearing loss on the basis that it became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL disability was manifested to a compensable degree in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, the medical evidence that specifically addresses this question consists of the December 2007, November 2013, and January 2014 VA opinions against his claim and the December 2008 private opinion supporting his claim.  As is noted above, the Board determined that for varying reasons the December 2007, December 2008, and November 2013 opinions were inadequate.  Thus, the only competent and adequate opinion directly addressing a nexus between the Veteran's current hearing loss and his service is the January 2014 medical expert opinion by a licensed VA audiologist finding that the Veteran's hearing loss was less likely than not incurred in or caused by his service.  The audiologist reviewed the record and cited to factual data [specifically audiograms in service which did not show hearing loss or a positive puretone threshold change during service].  She noted there was no evidence of a noise injury (versus exposure to noise) in service.  She cited to medical literature, including a study by the IOM noting that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  She suggested that the etiology of the Veteran's hearing loss could be postservice occupational noise exposure or aging.  As this opinion is by an audiologist competent to offer it, reflects familiarity with the entire record, and includes rationale with citation to supporting factual data (and identifies a nonservice-related etiology for the hearing loss considered more likely), it is probative evidence in the matter.  Because there is no probative evidence to the contrary, the Board finds it persuasive.

The Board notes the medical literature submitted by the Veteran, but finds that it merits less probative value than the VHA expert's opinion discussed above.  The address the specifics of the Veteran's claim, but instead offers generalized information nonspecific to this case.  

The Board also notes the Veteran's allegation that his hearing loss began in service.  However, that allegation is contradicted by his service separation examination, as audiometry at the time was normal, and no pertinent complaints were then noted.  In fact, on separation, the Veteran specifically denied hearing loss or ear problems.  Regarding whether a hearing loss was present at a specific point in time, contemporaneous audiometry merits far greater probative value than reports of lay observations documented years later.  While laypersons are competent to note decline in hearing acuity, under governing regulation outlined above, hearing loss disability is established by controlled audiometry specified in the regulation.  38 C.F.R. § 4.85.  

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss disability and his service.   Accordingly, there is no reasonable doubt to be resolved.  This claim must be denied.






ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


